
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 495
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Mr. Carter submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the November 5, 2009, attack on
		  Fort Hood, Texas, as an act of radical Islamic terrorism and
		  Jihad.
	
	
		Whereas United States Army Major Nidal Hasan is reported
			 to have communicated on multiple occasions with radical Islamic terrorist Anwar
			 Al-Awlaki on the topic of justifying Jihad on the United States and its Armed
			 Forces;
		Whereas Major Hasan delivered addresses to Department of
			 Defense personnel concerning the justification of Jihad against the United
			 States Armed Forces;
		Whereas Major Hasan is reported to have planned and
			 trained for an attack on unarmed members of the United States Armed Forces at
			 Fort Hood, Texas, with the specific intent to kill and injure those troops
			 before their deployment to overseas theaters of war;
		Whereas Major Hasan is reported to have declared his
			 attack to be an act of Jihad in defense of Islam, shouting God is
			 Great in Arabic while gunning down unarmed military personnel and
			 civilians;
		Whereas Major Hasan is currently charged with the murder
			 of 13 and the attempted muder of 32 United States citizens during that attack;
			 and
		Whereas the Department of Defense submitted correspondence
			 to the United States Senate Committee on Homeland Security which referred to
			 the violent Islamist extremist attack on Fort Hood, Texas, in the
			 context of a broader threat of workplace violence: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 recognizes the attack on Fort Hood, Texas, as an act of radical Islamic
			 terrorism and Jihad against the United States Armed Forces.
		
